UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 30, 2013 or [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-54253 FALCONRIDGE OIL TECHNOLOGIES CORP. (Exact name of registrant as specified in its charter) Nevada 20-0266164 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 17-120 West Beaver Creek Rd., Richmond Hill, Ontario, Canada L4B 1L2 (Address of principal executive offices) (Zip Code) (905) 771-6551 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] YES [] NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [] YES [X] NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) [] YES [X] NO APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. [] YES [] NO APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 48,750,000 common shares issued and outstanding as of January 21, 2014. FALCONRIDGE OIL TECHNOLOGIES CORP. Form 10-Q TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4. Controls and Procedures 18 PART II - OTHER INFORMATION Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. Mining Safety Disclosures 19 Item 5. Other Information 19 Item 6. Exhibits 20 SIGNATURES 21 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements Our unaudited interim financial statements for the three and nine month periods ended November 30, 2013 form part of this quarterly report. They are stated in United States Dollars (US$) and are prepared in accordance with United States generally accepted accounting principles. Falconridge Oil Technologies Corp. Consolidated Financial Statements (Unaudited) Index Page Management's comments on unaudited interim consolidated financial statements 4 Consolidated balance sheets (unaudited) 5 Consolidated statements of operations (unaudited) 6 Consolidated statements of cash flows (unaudited) 7 Notes to consolidated financial statements (unaudited) 8 3 MANAGEMENT'S COMMENTS ON UNAUDITED INTERIM CONSOLIDATED FINANCIAL STATEMENTS The accompanying unaudited interim consolidated financial statements and related notes have been prepared in accordance with accounting principles generally accepted in the United States of America and with the rules and regulations of the Securities and Exchange Commission to Form 10-Q and Article 8 of Regulation S-X. These unaudited interim consolidated financial statements should be read in conjunction with the financial statements of the Company for the year ended February 28, 2013 and notes thereto contained in the information as part of the Company’s Annual Report filed with the SEC. Notes to the consolidated financial statements which would substantially duplicate the disclosure contained in the audited financial statements for fiscal 2013 as reported in the Annual Report have been omitted. In the opinion of management, the unaudited interim consolidated financial statements furnished reflect all adjustments (consisting of normal recurring adjustments) which are necessary to present fairly the financial position and the results of operations for the interim periods presented herein. Unaudited interim results are not necessarily indicative of the results for the full year. 4 Falconridge Oil Technologies Corp. Consolidated Balance Sheets As at November 30, 2013 and February 28, 2013 (Unaudited) November 30, February 28, ASSETS Current Cash $ $ Accounts receivable Total current assets Property & equipment net of accumulated depreciation of $2,344 (2013 - $40,591) Oil and gas properties net of accumulated depletion of $24,901 (2013 - $16,855) Total assets $ $ LIABILITIES AND STOCKHOLDERS' (DEFICIT) Current Accounts payable $ $ Accrued liabilities Loan payable - related parties Obligations under capital lease - current portion) — Loan payable — Total current liabilities Obligations under capital lease — Total liabilities STOCKHOLDERS' DEFICIT Common stock, $.001 par value, 450,000,000 shares authorized; 48,750,000 and 29,250,000 shares issued and outstanding as ofNovember 30, 2013 and February 28, 2013 Additional paid in capital ) ) Deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these unaudited consolidatedfinancial statements. 5 Falconridge Oil Technologies Corp. Consolidated Statements of Operations For the Nine Months Ended November 30, 2013 and 2012 (Unaudited) Three Three Nine Nine Months Months Months Months Ended Ended Ended Ended November 30, November 30, November 30, November 30, Oil & Gas revenue $ Services revenue — — — Expenses General and administrative Depreciation, amortization and depletion Total operating expense Other income (expense) Gain on disposal of capital assets — — — Interest expense ) Net loss $ ) $ ) $ ) $ ) Loss per common share - Basic and diluted $ ) $ ) $ ) $ ) Weighted average number of commonshares outstanding The accompanying notes are an integral part of these unaudited consolidatedfinancial statements. 6 Falconridge Oil Technologies Corp. Consolidated Statements of Cash Flows For the Nine Months Ended November 30, 2013 and 2012 (Unaudited) Nine Nine Months Months Ended Ended November 30, November 30, Cash flows from operating activities Net loss $ ) $ ) Gain on disposal of equipment ) — Adjustment to reconcile net loss to net cash used in operations Depreciation, amortization and depletion Accounts receivable ) Accounts payable Accrued Expenses ) Net cash used in operating activities ) ) Cash flows from investing activities Cash received on acquisition Net cash used in investing activities — Cash flows from financing activities Advances from related party Loan payable — Net cash from financing activities Net increase ) Cash, beginning of period Cash, end of period $ $ Supplemental disclosure of cash flow information: Cash paid during the year for income taxes $
